Citation Nr: 0023347	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  96-07 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  The propriety of severance of service connection of right 
renal stenosis.

2.  Entitlement to an increased evaluation for meatal 
urethral stenosis with right renal artery stenosis, currently 
evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from July 1960 to November 1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  This case was previously before the Board in 
January 1998.

The Board finds that the veteran has made a claim of 
entitlement to service connection for a kidney disability.  
As this issue has not been adjudicated by the RO, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The basis for expanding the grant of service connection 
of meatal urethral stenosis to include right renal artery 
stenosis, in the rating decision of June 1995, was erroneous; 
the June 1995 rating decision therefore contained clear and 
unmistakable error, and severance of service connection for 
right renal artery stenosis was proper.

2.  The veteran's service-connected meatal urethral stenosis 
is manifested by a normal urine flow and voiding 4 to 7 times 
between the hours of midnight to 8 AM; a VA physician has 
indicated that it is unlikely that service-connected urethral 
meatal stenosis is related to her complaints of increased 
voiding frequency.

CONCLUSIONS OF LAW

1.  The rating decision of June 1995 contained clear and 
unmistakable error in its expansion of the grant of service 
connection to include right renal artery stenosis, and 
service connection for right renal stenosis was properly 
severed.  38 U.S.C.A. §  1131 (West 1991); 38 C.F.R. § 
3.105(d) (1999).

2.  The schedular criteria for entitlement to a disability 
rating in excess of 30 percent for the veteran's service-
connected meatal urethral stenosis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.115b, 
Diagnostic Code 7518.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Severance of Service Connection Of Right Renal Artery 
Stenosis.

In August 1970 the veteran was granted service connection for 
meatal urethral stenosis.  In a June 1995 rating decision, 
the RO expanded the grant of service connection for meatal 
urethral stenosis to include right renal artery stenosis.

Once service connection has been granted, it can be severed 
only upon a showing that the rating decision granting service 
connection was clearly and unmistakably erroneous, and only 
after certain procedural safeguards have been met.  When 
severance of service connection is warranted, a rating 
proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified of 
the contemplated action and furnished detailed reasons 
therefor and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d).

Initially, the Board notes that the record reflects that the 
RO met the procedural requirements of 38 C.F.R. § 3.105(d).  
The rating decision of April 1998, along with a letter dated 
in May 1998 proposing severance of service connection for 
right renal artery stenosis, set forth all material facts and 
reasons for the proposed severance.  The veteran was notified 
of the proposed severance by letter to her address of record 
and was given an opportunity to present additional evidence 
and offer testimony at a personal hearing if she chose to do 
so.  Accordingly, the Board finds that the procedural 
safeguards of 38 C.F.R. § 3.105(d) have been met.

The June 1995 rating decision actually reflects that the 
rating specialist, a person who was not physician, merely 
assumed that right renal stenosis had to be part of the 
service connected meatal urethral stenosis over which the RO 
had jurisdiction.  A layman might easily conclude that both 
ailments affect the same anatomical area or physiology and 
could not be separated for rating purposes.  Indeed, it 
appears to the Board that the rating specialist just assumed 
it was part of the service connected disability and made no 
additional adjudicative determination.  Be that as it may, 
there was no medical evidence of record, none at all, linking 
renal artery stenosis to military service or to the service 
connected meatal urethral stenosis.  In addition, the Board 
notes that in the diagnosis portion of the July 1997 VA 
examination, the examiner noted that it was unlikely that the 
urethral meatal strictures had caused renal artery stenosis.  
Further, in an opinion requested by the RO, a March 1999 VA 
examiner stated that the veteran's urethral meatal stenosis 
and her renal artery stenosis were not connected in any way, 
shape, or form, physiologically or anatomically.

The Board finds that expanding the June 1995 grant of service 
connection in June 1995 to include right renal artery 
stenosis was clearly and mistakable erroneous.  
Uncontradicted medical opinions have indicated that the 
veteran's urethral meatal stenosis and her renal artery 
stenosis are not related.  With respect to medical evidence 
added to the record following the June 1995 rating decision, 
the Board notes that it is not limited to the evidence before 
the RO when it made its decision to grant service connection.  
Daniels v. Gober, 10 Vet. App. 474 (1997).

Other than an assertion that she should be granted service 
connection for kidney problems, the veteran has offered no 
evidence to justify the expansion of service connection 
awarded in June 1995.  Simply put, the Board finds that it is 
undebatable that had the adjudicator in June 1995 relied on 
the evidence of record and at least have sought medical 
evidence to justify a decision, there would have been no 
basis upon which to expand the grant of service connection, 
and that service connection for right renal artery stenosis 
would have been denied.  Therefore, severance of service 
connection for right renal artery stenosis was in accordance 
with applicable regulations.  38 C.F.R. § 3.105(d).

II.  Increased Rating For Meatal Urethral Stenosis

The veteran's claim for an increased rating is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Once a claimant 
has presented a well-grounded claim, VA has a duty to assist 
the claimant in developing facts which are pertinent to the 
claim.  See 38 U.S.C.A. § 5107(a).  After reviewing the 
evidence of record, which includes recent VA examinations, 
the Board finds that the RO has taken appropriate steps to 
develop the evidence and that no further action is required 
to meet the duty to assist the veteran in this regard.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

As noted, in August 1970 the veteran was granted service 
connected for meatal urethral stenosis, and awarded a 30 
percent evaluation, effective July 1970.  The 30 percent 
evaluation has been in effect since that time and is 
protected under the provisions of 38 U.S.C.A. § 110 (West 
1991).

The veteran's service connected meatal urethral stenosis is 
evaluated under Diagnostic Code 7518, urethral stricture; 
urethral stricture is rated as a voiding dysfunction.  38 
C.F.R. § 4.115b, Diagnostic Code 7518.  A voiding dysfunction 
is rated according to the particular condition, such as urine 
leakage, frequency, or obstructed voiding.  The use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day warrants a 60 percent 
rating; requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day warrants a 40 percent 
rating; and requiring the wearing of absorbent materials 
which must be changed less than 2 times per day warrants a 20 
percent rating.

Urinary frequency: daytime voiding interval less than one 
hour, or; awakening to void five or more times per night 
warrants a 40 percent rating, daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night warrants a 20 percent rating.

Obstructed voiding: urinary retention requiring intermittent 
or continuous catheterization warrants a 30 percent rating.

A March 1995 VA examination revealed an impression of no 
urologic problems.

A November 1996 VA record indicates that the veteran 
underwent a cystourethroscopy and was diagnosed as having a 
distal urethral lesion.

At a July 1997 VA examination, the veteran complained of 
urinary frequency and nocturia every two hours, which had 
been present for six months.  Diagnoses included urethral 
stricture and caruncle of the urethral meatus.

At a December 1998 genitourinary examination, the veteran 
stated that she took no urinary medications and had not had 
any urinary infections, although she did have occasional urge 
incontinence.  Urinary frequency was two hours at night.  Her 
incontinence did not require the use of pads.  Physical 
examination revealed that the urertha was slightly recessed; 
the diameter appeared normal.  Palpation revealed no 
descensus of the urethra or bladder.  There was no tenderness 
or expressible pus form the urethra; there was no urethra 
meatal stenosis.  A uroflow study revealed a normal flow 
pattern.  The impression included urethral meatal stenosis, 
resolved, with no treatment required at this time, and, 
nocturia, probably related to mobilization of edema fluids.

In an August 1999 statement, the veteran stated that she had 
occasional urine leakage.  She remarked that between the 
hours of midnight to 8 AM (her normal sleeping hours) she had 
to urinate a minimum of 4 to a maximum of 7 times.

In a statement dated later in August 1999, the veteran 
indicated that she had to void 5 or more times per night.

In a November 1999 addendum to the December 1998 VA 
examination, the examiner provided an opinion to the RO's 
question of whether the veteran's urinary frequency was 
medically related to the service-connected urethral meatal 
stenosis.  The examiner commented as follows:

As stated in the C&P examination, the 
patient's urethral meatal stenosis is 
resolved and no treatment is required.  
She had a normal voiding flow rate, 
indicating no obstruction.  She has no 
frequency during the day.  She voids 
several times at night, which is almost 
certainly related to mobilization of body 
fluids.

It is unlikely that her service-connected 
urethral meatal stenosis is related to a 
complaint of frequency at this time.

A review of the evidence reveals that there is no indication 
that the veteran uses an appliance or wears absorbent 
materials for her service-connected urethral meatal stenosis.  
There is also no evidence of obstructed voiding.  As for 
voiding frequency, a VA examiner has indicated that it was 
unlikely that the veteran's service-connected urethral meatal 
stenosis was related to the complaints of urinary frequency.  
Thus, even assuming that the veteran's complaints of 
increased voiding were at approximately the level required 
for a 40 percent rating for voiding dysfunction, the 
uncontradicted medical evidence reflect that the increased 
voiding was due to nonservice-connected disabilities.  Based 
on the foregoing, the Board concludes that the preponderance 
of the evidence is against a rating in excess of 30 percent 
for the veteran's service-connected meatal urethral stenosis.

As the preponderance of the evidence is against the claim for 
a rating in excess of 30 percent for the veteran's meatal 
urethral stenosis, the benefit-of-the-doubt doctrine does not 
apply, and a rating in excess of the currently assigned 
disability rating must be denied.  38 U.S.C.A. § 5107 (b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that, in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's meatal 
urethral stenosis, alone, has resulted in frequent 
hospitalizations or caused a marked interference in the 
veteran's employment.  Accordingly, the Board is not required 
to refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  



ORDER

The June 1995 rating decision contained clear and 
unmistakable error in expanding the grant of service 
connection of meatal urethral stenosis to include right renal 
stenosis, and service connection for right renal stenosis is 
therefore severed.

Entitlement to a rating greater than 30 percent for meatal 
urethral stenosis is denied.




		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

